Citation Nr: 1222783	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for an appendectomy scar.

2.  Entitlement to service connection for coronary artery disease, to include as being secondary to appendicitis and peritonitis.

3.  Entitlement to service connection for hypertensive vascular disease, to include as being secondary to appendicitis and peritonitis.

4.  Entitlement to service connection for gastroesophageal reflux disease, claimed as a stomach disorder, to include as being secondary to appendicitis and peritonitis.

5.  Entitlement to service connection for vascular dementia with some behavioral disturbances, claimed as a nervous disorder, to include as being secondary to appendicitis and peritonitis.

6.  Entitlement to service connection for a lung disorder.  

7.  Entitlement to service connection for a lower back disability, to include lumbar spondylosis, lumbar muscle spasms, lumbar myositis, degenerative disc disease of the lumbar segment of the spine, and arthritis of the lower back.  

8.  Entitlement to service connection for a dermatological disorder, to include a skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Army from January 1951 to October 1955, and in the United States Air Force from January 1956 to January 1960.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for coronary artery disease, hypertensive vascular disease, gastroesophageal reflux disease, a psychiatric disorder to include vascular dementia, a lung disorder, a disability of the lumbar segment of the spine, and a dermatological disorder are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's appendectomy scar is not ulcerative or adherent.  However, while the scar is only 0.1 millimeter in width by 4.0 centimeters in length, the scar occasional produces discomfort and some pain.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for a 10 percent disability rating, but no higher, for the residuals of an appendectomy (scar) have been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, Diagnostic Code 7804 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of entitlement to an increased evaluation for an appendectomy scar.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issue before the Board, the appeal does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and, as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant has expressed disagreement with the noncompensable evaluation assigned for his appendectomy scar.  He contends, through his accredited representative, that the scar is occasionally tender or painful or discomforting and as such, a compensable evaluation should be assigned. 

This disability has been rating in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7805 (2011).  Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2011). 

Diagnostic Code 7802 provides that burn scars other than head, face, or neck scars that are superficial and nonlinear covering areas of 144 square inches (929 sq. cm.) or greater are rated a maximum 10 percent disabling under Diagnostic Code 7802  (2011).  Diagnostic Code 7803 was eliminated effective October 23, 2008, and instead superficial scars that are unstable (as well as those that are painful) receive a compensable rating under Diagnostic Code 7804 effective from that date.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  As under the prior code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Note (1) following Diagnostic Code 7804 (2011).  Unlike prior to October 23, 2008, the newly revised Diagnostic Code 7804 provides for ratings based on multiple unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2011). 

In conjunction with his claim for benefits, the appellant underwent a VA examination of the appendectomy scar in August 2009.  The examiner noted that the scar measured 0.1 millimeter wide and 4.0 centimeters long.  The examiner indicated that there was no skin breakdown over the scar, no edema, no keloid formation, not inflamed, and was superficial.  Finally, the examiner stated that it appeared that the scar was not painful and had no effect on movement. 

A review of the available VA medical records fails to reveal complaints involving the appendectomy scar.  Also, the only available examination of the scar is the one noted above. 

To support the appellant's claim, the appellant's accredited representative has suggested that the appellant has told him that the appendectomy scar is sometimes painful and discomforting.  While the pain may not always be constant, it is constant enough that the appellant knows that it is there.  The Board acknowledges the assertions of the appellant through his accredited representative regarding the pain produced by the scar.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statement that the scar is occasionally painful has not been contradictory or inconsistent with the available medical records.  

Accordingly, the Board finds that a 10 percent disability rating for this condition should be awarded in accordance with the rating criteria for a painful scar for the entire period of time that this issue has been on appeal.  

However, a disability rating in excess of 10 percent is not warranted for any period of time since the claim was submitted.  The symptoms and manifestations produced by the scar are not as such that would qualify the disability for a higher rating.  The scar does not exceed six square inches and is not shown to limit function of the affected part.  This evidence is most probative on whether a rating in excess of 10 percent is warranted as the examiner conducted an examination and set forth sufficient information concerning the disability so the Board can render an informed determination.  Because the appellant's appendectomy residuals do not meet the rating criteria for higher evaluation, a disability rating in excess of 10 percent may not be assigned. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above.  The appellant is assigned a 10 percent evaluation for a tender scar, which is not on the head, face, or neck, and which does not result in limitation of function. 

In short, there is nothing in the record to indicate that the service-connected scar disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 


ORDER

Entitlement to a 10 percent disability rating for an appendectomy scar is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The record reflects that the appellant had nearly nine years of active duty service in the US Army and US Air Force.  During service, he suffered from appendicitis.  Per the medical information in the claims file, the appendix burst and he developed peritonitis.  Both conditions were treated and the appellant was returned to full duty.  Within a decade after being discharged from service, the appellant submitted numerous claims for VA compensation benefits.  He underwent a myriad of examinations which produced diagnoses including hypertensive cardiovascular disease, the residuals of an appendectomy with peritonitis, duodenal ulcer disease, essential hypertension, and cholelithiasis.  The results of the examination were forwarded to the RO which, in turn, only granted service connection for an appendectomy scar.  

The appellant has now come before the VA claiming that he suffers from multiple disabilities that he believes began in or were caused by his military service or incidents therein.  While the RO has obtained some medical examinations in conjunction with his claim, a closer review of those medical records reveals that the examiners who provided the exams did not provide sufficient comment with respect to the issue before them.  That is, in the VA Heart Examination of August 2009, the examiner did examine the appellant and did provide a diagnosis concerning his current disabilities, disorders, and diseases, that same examiner did not discuss the VA medical examination reports of the late 1960s that suggest that the appellant began suffering from heart disease while on active duty.  Moreover, there is no indication in the examination report that the examiner ever reviewed all of the appellant's medical records that have been generated since he left the service in 1960.  

It is further noted that in the write-ups that accompany the other examinations that were also accomplished in August 2009, none of the examiners provided comments concerning any previous treatment the appellant may have received for the disabilities at issue.  For example, none of the examiners provided comments as to whether the appellant's peritonitis may have caused or resulted in the development of gastroesophageal reflux disease or if the appendicitis and peritonitis may have encouraged the developed of a psychiatric disorder from which he now suffers.  Moreover, none of the examiners provided any type of comments concerning the appellant's statements concerning the chronicity of the symptoms he claimed had existed since leaving service.  

Added to this is the fact that the appellant has indicated that he has received all of his medical care through the VA.  However, the only VA records that appear in the record are those records that the appellant has submitted himself.  There is no evidence in the record that the RO has attempted to obtain and include in the claims folder the appellant's VA medical treatment records.  The Court has stated, in Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), that the VA has a duty to obtain those records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  In other words, if the VA, in this instance the San Juan VA Regional Office, knows or should know, that the appellant has received treatment from VA health care providers, the RO has a duty to obtain those records prior to further processing of the claim.  Because this has not been accomplished, the Board finds that it does not have a complete record before it, and as such, the claim must be returned to the RO for additional development. 

Additionally, with respect to the portion of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that was not invalidated by the Federal Circuit or not appealed to the Federal Circuit, the Court has indicated that the Board erred when it did not further develop the appellant's claim with respect to the service connection issue.  The Court found that the Board should not have relied upon a November 2002 examination report in denying the appellant's claim.  The Court indicated that the examination report was inconsistent with other information contained in the claims folder, and that because of that inconsistency, the Board should have obtained additional clarifying medical information prior to the issuance of a decision on the merits of the appellant's service-connected claim.  In essence, the Court suggested that the Board should have concluded that the examination results were inadequate for rating purposes especially if the examination results were based on an incomplete or incorrect record (as is the case in this situation).  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned so that complete and definitive opinions concerning the etiology of all the issues now on appeal may be obtained. 

Finally, the record suggests that the appellant is in receipt of Social Security Administration (SSA) benefits but it is unclear why said benefits have been awarded to him.  See VA Form 21-4138, Statement in Support of Claim, April 2, 2002.  The Court has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) for the issues now on appeal including an explanation as to the language of aggravation of a nonservice-connected disability by a service-connected disorder.  The appellant should also be invited to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder for review. 

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since leaving the US Air Force in 1960 for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The RO/AMC should translate and transcribe all documents contained in the claims folder that are written in Spanish.  The transcriptions should be made into English and the paper transcriptions should then be included in the claims folder for review. 

4.  The AMC/RO should request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of any decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records he may have in his possession. 

5.  Only after all of the service member's medical and SSA records have been obtained and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from the following disabilities:  coronary artery disease, hypertensive vascular disease, gastroesophageal reflux disease, a psychiatric disorder to include vascular dementia, a lung disorder, disabilities of the lumbar segment of the spine to include arthritis and disc disease, and a skin disorder.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder. 

The appropriate examiner should express an opinion as to whether the appellant now suffers from coronary artery disease, hypertensive vascular disease, gastroesophageal reflux disease, a psychiatric disorder to include vascular dementia, a lung disorder, disabilities of the lumbar segment of the spine to include arthritis and disc disease, and a skin disorder.  If he does, the examiner should also opine as to whether the found disabilities are at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, any incidents therein, or to another disability.  The examiner should further opine as to whether the found disabilities are at least as likely as not related or secondary to or aggravated by the appellant's service-connected appendectomy with peritonitis.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Additionally, the examiner must specifically discuss whether any found cardiac disability, to include hypertension, hypertensive vascular disease, coronary artery disease, and the prodromas thereof, are service-related as were first indicated and suggested by the VA examination reports of June 3, 1969, and September 12, 1969.  [These VA medical reports suggested that the appellant had been suffering from hypertension and/or cardiovascular disease since 1960 while he was on active duty.]  Moreover, the examiner must specifically discuss whether any found stomach disorder, to include gastroesophageal reflux, is related to or was caused by the gastroenteritis the appellant experienced while on active duty.  Additionally, if the examiner concludes that the appellant's claimed disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

6.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is advised that failure to cooperate by reporting for examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2011) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


